Case 2:20-cv-02679-MCS-E Document 56 Filed 05/10/21 Page 1 of 4 Page ID #:1241




 1   G. SAMUEL CLEAVER [CSB No. 245717]
     sam@gscleaverlaw.com
 2   LAW OFFICES OF G. SAMUEL CLEAVER
     3660 Wilshire Blvd., Suite 922
 3   Los Angeles, CA 90010
     Telephone: (213)568-4088
 4
     Attorneys for Plaintiffs
 5   Ebony Ballard
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
11
     EBONY BALLARD, an individual,                    Case No.: CV 20-2679-MCS-(Ex)
12
                  Plaintiff,
13                                                    [Hon. Mark C. Scarsi]
     v.
14
     LOUIS DEJOY, Postmaster General of the           PLAINTIFF’S PROPOSED VOIR
15   United States of America,                        DIRE
16                Defendant.
                                                      Pre-Trial Conf.: May 24, 2021
17                                                    Time: 2:00 p.m.
                                                      Ctrm: 7C
18                                                    Trial: June 15, 2021
19
20
21
22
23
24
25
26
27
28



                                 PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS
Case 2:20-cv-02679-MCS-E Document 56 Filed 05/10/21 Page 2 of 4 Page ID #:1242




 1         Plaintiff Ebony Ballard hereby submits to the Court her proposed voir dire
 2   questions:
 3         Request to Use a Juror Survey
 4         Many potential jurors have suffered sexual harassment or know someone who
 5   has suffered sexual harassment. Others may have been accused of sexual harassment
 6   or know someone who has been accused of sexual harassment. Because such
 7   experiences are deeply personal, may have been humiliating, and can involve sexual
 8   experiences, jurors may be very reluctant to discuss them in open court. Sexual
 9   harassment is also an extremely controversial topic. Many jurors may be reluctant to
10   openly share their opinions and beliefs about sexual harassment for fear of criticism or
11
     angering others. Accordingly, Plaintiff requests that the Court allow the parties either
12
     individually or jointly to submit a juror survey for individual jurors to complete in
13
     writing. Additionally, or in the alternate, Plaintiff requests that the Court allow jurors
14
     who so request to respond to voir dire questions privately in the presence of the Court
15
     and counsel for the parties only.
16
           Plaintiff’s Proposed Voir Dire
17
           1)     Do you know anyone who claims to have been sexually harassed at work?
18
                  o      What was your relationship to them?
19
                  o What do you know about the person’s experience?
20
                  o Did that situation cause you to have any feelings about sexual
21
                      harassment?
22
23                o What are those feelings?

24         2)     Do you know anyone who has been accused of sexual harassment?

25                o What was your relationship to them?

26                o What was that person’s experience?
27                o Did that situation cause you to have any feelings on the subject of
28                    sexual harassment?


                                                   1
                                PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS
Case 2:20-cv-02679-MCS-E Document 56 Filed 05/10/21 Page 3 of 4 Page ID #:1243




 1                 o What are those feelings?
 2         3)      Do you think that sometimes men are unfairly accused of sexual
 3   harassment?
 4                 o What makes you feel that sometimes men are unfairly accused of
 5                    sexual harassment?
 6         4)      Do your spouse and/or children have jobs?
 7                 o What are their jobs?
 8         5)      What are your feelings about people who bring sexual harassment
 9   lawsuits?
10                 o Do you think that people who bring sexual harassment lawsuits are
11
                      telling the truth? Why or why not?
12
                   o Do you feel that bringing a sexual harassment lawsuit is ever justified?
13
                   o When is it justified?
14
           6)      What training have you received on sexual harassment?
15
                   o Where did you receive it?
16
                   o Did you feel it was helpful or not helpful? Why?
17
                   o What details to you remember about the training?
18
           7)      Do you know anyone who reported sexual harassment at work?
19
                   o Who did they report it to?
20
                   o Do you know what the result was? What was it?
21
                   o Did you feel that was a fair result? Why or why not?
22
23         8)      Would you feel comfortable reporting sexual harassment to your

24   supervisor or Human Resources Department at work? Why or why not?

25                 o Would you be afraid of retaliation? Why or why not?

26         9)      What are your feelings about people who come into court asking for
27   money damages?
28


                                                   2
                                PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS
Case 2:20-cv-02679-MCS-E Document 56 Filed 05/10/21 Page 4 of 4 Page ID #:1244




 1        Respectfully submitted.
 2
 3   Dated: May 10, 2021             LAW OFFICES OF G. SAMUEL CLEAVER
 4
                                     By:    /s/ G. Samuel Cleaver
 5                                              G. Samuel Cleaver
                                     Attorneys for Plaintiff
 6                                   Ebony Ballard
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                3
                             PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS
